Case j

\ooo-.)o\um.l>wt\.)»_-

NNNNN{\)NN{\J*-*v-*»-d)-\)-¢)-l»--\\-»-\»-»

:19-cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 1 of 24 Page |D #:1

LONNIE J. ELDRIDGE, BAR NO. 200484
Cit Attorne

DI N J. 0’ ONNELL, BAR NO.131470
Assistant Ci Attorne

CITY OF SI I VALL Y

2929 Tal)o Can 011 Road

Simi Va ley, Ca fornia 93063

Telephone: 805 583-6714

Facslmile: 05 526-2489

leldridge simivalley. org

doconnel simivalley. org

STEVEN J. ROTHANS - State Bar No. 106579
JILL WILLIAMS - State Bar No. 221793
JUSTIN READE SARNO- State Bar No. 229803
CARPENTER, ROTHANS & DUMONT LLP
500 South Grand Avenue, 19th Floor
Los An§§ales, CA 900
2132 -0400
213 228-0401 [Fax]
srot ans crdlaw. com | jwilliams@crdlaw. com | jrs@crdlaw. com
www. crd aw. com

Attorneys for Defeudant, City of Simi Valley, a public entity

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BRUCE BOYER, an individuai, Case No.
NOTICE oF REMOVAL 0F
Plaintiff, ACTION
28 U. s. c. 1441 (b) &c
VS' iFede`ral Q§lestion); 28 IS. §.C. § 1446]

CITY OF SI_MI VALLEY, and DOES 1
through 10, mcluslve,

Defendant.

 

 

 

TO THE CLERK. OF THE ABOVE-ENTITLED COURT:
PLEASE TAKE NOTICE that Defendant, City of Simi Valley, a public

_1_

 

NOTICE OF REMOVAL OF ACTION

 

Case

\ooo`--lO\U'l-LL))[\Jn-¢

NNNNNN[\JNN»-»»-»-‘»---»-»--l»-»-
OO'-lO\LJ'l-l`-`~bJN'-‘C\DOO-~JO\LI\LWN'-‘O

1\1

 

 

:19-cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 2 of 24 Page |D #:2

entity, hereby removes to the United States District Court, Central District of
Calit`ornia the state court action described below.

1. On or about December 17, 2018, a state court action Was commenced
in the County of Ventura Superior Court, entitled Bruce Boyer v. Cig of Simi
M, bearing the case number 56-2016-00521880-CU-CR-VTA. Attached
hereto as Exhibit “A” is a copy of the original Complaint that was filed in this
action.

2. Defendant City of Simi Valley was first served with this action on
December 28, 2018.

3. To the knowledge of this defendant, no other valid defendant has been
served.

4. This action is a civil action of which the United States District Court
has original jurisdiction under 28 U.S.C. § 1331, and is one which may be
removed to the United States District Court by the defendant pursuant to the
provisions of 28 U.S.C, § 1441 (c), in that it involves claims for violations of 42
U.S.C. § 1983, the First and Fourteenth Amendments to the United States
Constitution, the California Constitution, and the civil rights laws of the State of
California.

5. All named defendants who have been served with the Summons and

Cornplaint in this action join in this Notice of Removal.

DATED: January 24, 2019 CARPENTER, ROTHANS & DUMONT LLP

/s/ Justin Reade Sarno
By:

 

Steven J . Rothans

J ill Williams

Justin Reade Samo

Attorneys for Defendant,

City of Simi Valley, a public entity

_2_
NOTICE OF REMOVAL OF ACTION

 

 

Case 2:19-cV-00560-R-.]PR Document 1 Filed 01/24/19 Page 3 of 24 Page |D #:3

EXhibit “A”

Case 2:19-cV-00560-R-.]PR Document 1 Filed 01/24/19 Page 4 of 24 Page |D #:4

 

 

 

 

st,.. none ,. m y s°'“" ‘°°
rcer cit Juorcmr.) "°%W£WW
NOT|CE TO DEFENDANT: D
glwrs¥og§ DSEI%HVD\?IFI.? iEY and DOE'.S l through 10
inclusive ' ' DEC 17 zola
NllCHAE-EL D. PU\NET
You ARE aetna squ aY PLAINT|FF: Emmi,,egmm md gm
{LO ESTA DEMANDANDO Eé. DEMANDANTE): BY' pepr
BRUCE BOYBR, an in ividual MAH|A MAHT|NEZ
:?TICEl You have been aued. The court may decide against you without yourbelng heard unleu you respond talthh 30 daya. Road the information
0 Wl.

You have 30 CALENDAR DAYS anerthia summons and legal pepera ere ee¢ved on you to tila a written reaoonae at thla oourt and have a copy
served on the plalntlll‘. A Ielteror phone call will not protect yol.t Your written response must be ln orooer legal lorm ll you want the court to hear your
oaae. Thero may bea court form that you can use for your responee. You can End these oourt forma and more lnforrnatlon et the Cllllornla Courta
Onllna Sail-l-lalp Centor (www.oourtinto.ce.gnv/aelthelp). your county law library, urine courthoan nearest you. il you cannot pay the filing taa, aaa
lite mun clerk fora lee waiver form ltyou do not tile your response on tlme. you may looe the oaaa by default and your waqee, money. and property
may be taken wlhout further wanting trom the ooud.

'l’nere ara other legal requirementa. You may want to eell an attorney right away. lt you do not know an attorney. you may want to call an attorney
referral aervlce. ll you cannot alford an altorney. you may be eligible lor tree legal aervloea from a nonprofit legal services program. You eeo looele
these nonprofit groups al the Celifornla Legal Servlcea Wel> atte (m.lomreboea`lomle.org}, the Ca|lfomla Courla Onllna Sell‘-t'lelp center
(M.oor.rrthl'o.oe.go\r/aalmelp). or by contacting your local oourl or county her aaaor.lat|on. NOTE: The court haa 11 alatutory lion for waived leee and
ooau on any settlement or arb'rnrion award of alo.ot'n or more in a dull oeae. The oourt‘a lien must be paid before the courtwlll demise the oaae.
rAW$Ol l.ohendemandedo. $l'no reapondedenlrode 30dr'aa. leoortepueda dedriren euoontre ainoacudrersu veraldn. l.eetan'rformadon e
oorithtreolm.

Trena 30 DlAS DE CALENDAR:O desp)rle oh quo le emouen sets citeor'drl ypepelos leon-lea pete presenler one respueate poreea'r‘llo en csra
come ytmoerouesa enlregueune oopr'e eldemandertte. Une oertaouna lemadelela!onice no bprotegon. $urespuesteporeeullon‘enequeestar
enfolmetologeloorrectosldeseequeprooeeeosu caaoen le oorle. Eapoeloleqve neye un forrnularlo que ueledpuede usarpere aureapueara
Fusda enoontrer estes fonnui'erios de le cone y mae irlormect'on en el Centro de Ayude de tea Cortea de Celltomle lm.auoorte.c-l.n°v). en le
ohioqu deteyasdeauoondadooenle oortequetequede mesceroa. Slnopuedepeoeriacuola depreeenter:ldn. okla alsecretarlodereeort'e
quelede unfonnularlode exertion dapeoodeouotoa. Slnopreeentaauremueetee llempo. puedeperderotcoaoporlocurrrpllm|enloylecorta le
codd cutler au aueHo. dinaro ybr'ene.s a¢'n mae advertenoie.

Heyotroarequwslegalea. Esraoomendah'equetlame u unebogedelnmedietemenla. Srnooonoca e un abooedo. puedo|emare unservleiooe
malonaeoogadoe. Srnopuodepagara un eoooado. espoehle quo sample melooreqr.rlenoepere oblenorserviolos tagelasgretultoeoem
progremede aervr‘cios tegeleaalnt'lnesdeluao. Puede enoorrlrerealoagnrpoashthee deluaoen claire webdo¢atilornla Legol $ervloea,
(www.mboalllornla.org). en el wire de Ayude de las Cortes th Calr?ornr'e, (www.auoono.m.go\r) o portlandoae en enomoto oon re cone o et
amato de avocadoatocafea. AVI‘SO: Forley. le earle meadeteohoa mclemarlaaouoteayloecoatoa ezenloaporlmponer un gravamen aobre
cualqderrecupemddnde aw.mudmas de vebrredlrn'le medlenlo un eeuerdoo one maldome measure demohoor‘vll. Tlerle que
lMEmmonda leoorte antesda ouelaoorre puerla_£esedrerelceao.
The name and address ortho oourt is: 56.2018.00521350.CU.CR_VTA
{Elnornhroydireootondoleoortees}: . _.__._._... ...-... ..__

Ventura County Superior Court

800 S . Vicr:or.ta Avenue

Ventura, California 93009

The neme, oddrees. end telephone number of plaintan attomoy, or plaintiff without an attorney, ie:

(El nomore. la direction y el mem de relélono del abogado del demandente, o del demendanle que no liens abogedo, ea):

Geo rge M . Plal lace , WALLACE BROWN & SCHWARTZ

215 Nort:h Marengo Ave., 3rd l:"loor (626) 844-6777 l et
Pasadena, California 91101 M|chael DPal"l

 

 

 

 

 

l'

 

 

 

 

 

 

DA¥E: Cl€lk. by . Depuly
(Feche) DEC 1 7 2018 Secreton'o {Ac§unto)
(FrTrproof of service olthrs summon:é]gse Froolf§l Serv:::i ummor:;c° f .)
(Pere pruobe de entrege de sara cit n use el ormuie root of Se o Summona. (FOS-Ofu)). ‘
NOT|CE TQ THE PERSON SERVED: You ere served MAH|A MARTINEZ
t. aa an individual oelendant
2. as the person sued under the ictilioue name of (epecr'ly):
a C]onmmwonnmmw:
unoer: CCP 416.10 (oorporetlon) CCP 418.60 {rnlnor)
CCP 416.20 (dolunct corporalion) CCP 416.70 (coneervatee)
CCP 416.40 (eeeoc|ellon or partnership) C(:l=l 416.90 (authorized peraon)
other {sper:lly):
4. a by personal delivery on (dele):
has 1 er 1
_S`Um meacmm;§trzzo.¢et

 

‘ME+.¥M"“ croing ....M,.

am

Case 2:19-cV-00560-R-.]PR Document 1 Filed 01/24/19 Page 5 of 24 Page |D #:5

\OOO‘-IO\Lh-¢d»b-ll'dv*-‘

N N w N d- t-e a-- m ¢-a a-I ¢-¢ r-¢ _» _r
L»J l'~J l-‘ 0 \D m '-] a\ Lll h W N *""* c

MN
ill-ll

.Geor eM. Wsllace-- Cal.BarNo.101472

ACE BRowN&sCHwAR.Tz 1 -` sup "E‘“"“RA l
215 North Clvlarengo Avenue ` . E?iORr-C|?JURT
ghirccimo,°i:ar f 91101 1504 ' 7 ‘
388 eng lomia ' . l ' , '
(626_) 844 6777; Fax(eze) 795 0353 -- . DEC 172018

MchA§L'D. FLAN§T`

Arcomey for maintenance BoYER- _ 'By. E*°“““"° O‘E‘°-'”"°°’s"r
________________‘D

' nlAniAMARTlNEz

SUPERIOR C‘OUR'I'l OF THE S'I`ATE OF CALIFORNIA
FOR THE COUNTY OF VENTURA

BRUCE BoYER, an individual, case.No.: _5[5;?_9‘?§§‘§_521°§?§§§’705_'“5_

Plaintil`f,

vs. COMPLAINT FOR INJUNCTIVE
_ AND DECLARATO_RY REhIEF

CITY OF SlMi VALLEY, and DOES l _ -
through 10, inclusive, - ’ 15wa

Defendant.

 

Qomes now P,laintit`f BRUCE BOYER-, an individual, and for claims

against defendants, and each of them, alleges as follows:

]n_troductory and Genera[ Allega_tz'ons

l. Plaintil`f BRUCE BOYER (referred to in this Cornplaini a_s
“plaintit`f“ or “Boyer”) is on individual residing in Los Angeles County,
Califomia. As described.below, plaintiff has undertaken to exercise his rights of
free speech and expression under the First Amendment of the United States

Ol~`r`it,lii:'.`

 

 

 

Complaint for Declaratory and In_iunctive Relief 1

 

Case 2:19-cV-00560-R-.]PR Document 1 Filed 01/24/19 Page 6 of 24 Page |D #:6

Constitution and under the Constitution of the State of Califomia, and to engage

2 in other lawful activity, within the City of Simi Valley, and has been subjected to
3 unlawful interference with his constitutional and civil rights by the actions,
4 policies, and practices of the City of Simi Valley.
5 2. Defendant CITY OF SIMI VALLEY (referred to in this Complaint
6 as “Simi Valley" or “the City”) is a municipality chartered and existing under the
7 laws of the State of Calit`omia and is a political subdivision of the State of
8 Ca|ifomia located within the County of Ventura.
9 3. The true names and identities of defendants DOEs 1 through 10,

10 inclusive, are unknown to plaintiff. which therefore sues them under those

fictitious names. Plaintitl` is informed and believes that each ftctitiously named

__
-.e

defendant is in some mannerjointly or severally legally liable with the named

l'\)

defendant as to the causes of action alleged in this Complaint. Plaintiff will

_ea-a
bhd

amend this Complaint to allege the true names and capacities of the fictitiously

named defendants if and when such become known to plaintiff

U't

4. The field of traffic controI, including vehicular parking regulations,

0\

is preempted by state law. Municipalities and other local authorities, such as the

-.l

City ot`Simi Valley, may only regulate traffic and parking to the extent the

m

Legislature grants them the ability or authority to do so. The State’s preemption

~T>

20 of the field is codified in Vehicle Code §21: “Except as otherwise expressly

21 provided, the provisions of this code are applicable and uniform throughout the
22 state and in all counties and municipalities therein, and no local authority shall
23 enact or enforce any ordinance on the matters covered by this code unless

24 expressly authorized therein.“

 

Complaint for Declaratory and Injunctive Relief - 2

 

 

 

Case 2:19-CV-00560-R-.]PR Document 1 Filed 01/24/19 Page 7 of 24 Page |D #:7

\DOO'-JC\L.hJ-T~L»JN»--

O

l\| N N N N N -- --- _. ._. ._- ._... __- »-.-. ._.
ut h 140 l\) "'-‘ O \o 00 *-.l G\ U'\ h LIJ l\) '_

5 . Vehicle Code §22507 provides for some local authority over
regulation of parking Currently, and at all times relevant to this action, Vehicle
Code §22507 provides, in relevant part:

(a) Local authorities may, by ordinance or resolution, prohibit

or restrict the stopping, parking, or standing of vehicles, including,

but not limited to, vehicles that are six feet or more in height

(including any load thereon) within 100 feet of any intersection, on

certain streets or highways, or portions thereof, during all or certain

hours of the day. . .. With the exception of alleys, the ordinance or

resolution shall not apply until signs or markings giving adequate

notice thereof have been placed....

Subsequent to the enactment of Vehicle Code §22507, the Legislature has enacted
additional statutes providing express local authority to regulate the parking of
certain specified types of vehicles, not otherwise encompassed in the grant of
authority in section 22507. Among these, for example, are Vehicle Code
§22503.5, authorizing restrictions on the parking of two-wheeled or three~
wheeled motor vehicles; Vehicle Code §22507.5, authorizing restrictions on
overnight parking of commercial vehicles in residential districts; and statutes
goveming “mobile billboard advertising displays,” as described further below. In
2004, the Assembly passed a bill |`AB1798] that would have granted local
authority to prohibit or restrict parking of vehicles, other than motor vehicles, on
designated streets and highways during all or portions of the day, but those
portions of the bill were eliminated in the Senate and therefore never passed the

Legislature.

 

 

 

Complaint for Declaratory and Injunctive Relief - 3

 

Case 2:19-CV-00560-R-.]PR Document 1 Filed 01/24/19 Page 8 of 24 Page |D #:8

»_-

\DOQ'-SO\U'l-I=~L)JN

\'-\ N N N N \~J '-* '-' v-* »- l- -- \_ _- »-» .-
LJ'| 45 93 N _‘ O \D m "-l C'\ LJ"| h L»J N \'"‘ 0

6. Beginning in 20!0, the State of Ca|ifomia has enacted a series of
statutes and amendments thereto purporting to regulate a class of vehicle
designated as “mobile billboard advertising displays” and, in particular,
purporting to grant authority to municipalities such as the City of Simi Valley to
adopt and enforce certain local ordinances to permit the seizure and impound of a
vehicle that is determined to be a “mobile billboard advertising display." The
term “mobile billboard advertising display“ is defined in Vehicle Code §395.5,
which provides as follows:

A ‘mobiie billboard advertising display’ means an advertising
display that is attached to a mobile, nonmotorized vehicle, device, or
bicycle, that carries, pulls, or transports a sign or billboard, and is for
the primary purpose ofadvertising.

7. The authority of a municipality, such as the City of Simi Valley, to
adopt ordinances concerning “mobile billboard advertising displays” is codified
in Vehicle Code §21 |00, subdivision (m}, the relevant portions of which provide
as follows:

Local authorities may adopt ruies and regulations by

ordinance or resolution regarding the following matters:

a#*

(m) Regulating mobile billboard advertising displays, as
defined in Section 395.5, including the establishment ofpenalties,
which may include, but are not limited to, removal of the mobile

billboard advertising display, civil penalties. and misdemeanor
criminal penalties, for a violation of the ordinance or resolution. The

ordinance or resolution may establish a minimum distance that a

 

 

 

Complaint for Declaratory and Injunctive Relief - 4

 

Case 2:19-CV-00560-R-.]PR Document 1 Filed 01/24/19 Page 9 of 24 Page |D #:9

\Dw'*-.IO\U'I-ILUJN._¢

_G

h m N °_‘ 0 \O m “-l c'\ §)'l h w *~J

l~.)
U\

mobile billboard advertising display shall be moved after a specified

time period.

8. A municipality, acting through a peace officer or other traffic
enforcement authority, is only permitted to remove or impound a vehicle to the
extent expressly authorized by the Vehicle Code. That limitation is codified iri
Vehicle Code §22650, which provides, in relevant part, as follows:

lt is unlawful for any peace officer or any unauthorized person
to remove any unattended vehicle from a highway to a garage or to
any other place, except as provided in this code.

(a) Those law enforcement and other agencies identified in

this chapter as having the authority to remove vehicles shall also

have the authority to provide hearings in compliance with the

provisions of Section 22852. During these hearings the storing

agency shall have the burden of establishing the authority for, and

the validity of, the removal.

9. The conditions under which a “mobile billboard advertising display”
may be removed by a municipal authority. such as the City of Simi Valley, are
codified in Vehicle Code §22651, subdivision (v), the relevant portions of which
provide as follows:

A peace officer, as defined in Chapter 4.5 (commencing with

Section 830) of Title 3 of Part 2 of the Penal Code, or a regularly

employed and salaried employee, who is engaged in directing traffic

or enforcing parking laws and regulations, ofa city, county, or

jurisdiction of a state agency in which a vehicle is located, may

 

 

 

Complaint for Declaratory and Injunctive Relief - 5

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 10 of 24 Page |D #:10

 

l remove a vehicle located within the territorial limits in which the
2 officer or employee may act, under the following circumstances:
3 »i- -¢ ¢
4 (v) (l) When a vehicle is a mobile billboard advertising
5 display, as defined in Section 395.5, and is parked or left standing in
6 violation ofa local resolution or ordinance adopted pursuant to
7 subdivision (m) of Section 21 100, if the registered owner of the
8 vehicle was previously issued a warning citation for the same
9 offense, pursuant to paragraph (2).
10 (2) Notwithstanding subdivision (a) of Section 22507, a
l l city or county, in lieu of posting signs noticing a local ordinance
12 prohibiting mobile billboard advertising displays adopted pursuant to
13 subdivision (in) of Section 21 100, may provide notice by issuing a
14 warning citation advising the registered owner of the vehicle that he
15 or she may be subject to penalties upon a subsequent violation of the
16 ordinance, that may include the removal of the vehicle as provided in
17 paragraph (l ). A city or county is not required to provide further
18 notice for a subsequent violation prior to the enforcement of
19 penalties for a violation of the ordinance
20 10. Whenever any vehicle has been removed or impounded by a
21 municipal authority, such as the City of Simi Valley, that authority is required by
22 law to provide a post-impound hearing to the vehicle owner at which the
23 municipality bears the burden “of establishing the authority for. and the validity
24 of, the removal”, pursuant to Vehicle Code §22650, subdivision (a). The right to a
25
Coinplaint for Declaratory and lnjunctive Relief- 6

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 11 of 24 Page |D #:11

 

1 post-impound hearing, and the procedures to be followed in such hearings, are
2 specified in Vehicle Code §22852, which provides as follows:
3 (a) Whenever an authorized member of a public agency
4 directs the storage of a vehicle, as permitted by this chapter, or upon
5 the storage of a vehicle as permitted under this section (except as
6 provided in subdivision (f) or (g)), the agency or person directing the
7 storage shall provide the vehicle's registered and legal owners of
8 record, or their agents, with the opportunity for a poststorage hearing
9 to determine the validity of the storage.
10 (b) A notice of the storage shall be mailed or personally
ll delivered to the registered and legal owners within 48 hours,
12 excluding weekends and holidays, and shall include all of the
13 following infomiation:
14 (l) The name, address, and telephone number of the agency
15 providing the notice.
16 (2) The location of the place of storage and description of
17 the vehicle, which shall include, if available, the name or make, the
18 manufacturer, the license plate number, and the mileage
19 (3) The authority and purpose for the removal of the
20 vehicle.
21 (4) A statement that, in order to receive their poststorage
22 hearing, the owners, or their agents, shall request the hearing in
23 person, writing, or by telephone within 10 days of the date appearing
24 on the notice.
25
Complaint for Declaratory and Injunctive Relief - 7

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 12 of 24 Page |D #:12

 

l (c) The poststorage hearing shall be conducted within 48

2 hours of the request, excluding weekends and holidays The public

3 agency may authorize its own officer or employee to conduct the

4 hearing if the hearing officer is not the same person who directed the

5 storage of` the vehicle.

6 (d) F ailure of either the registered or legal owner, or his or

7 her agent, to request or to attend a scheduled hearing shall satisfy the

8 poststorage hearing requirement

9 (e) The agency employing the person who directed the
10 storage shall be responsible for the costs incurred for towing and
l 1 storage if it is determined in the poststorage hearing that reasonable
12 grounds for the storage are not established
13 (f) This section does not apply to vehicles abated under the
14 Abandoned Vehicle Abatement Program pursuant to Sections 22660
15 to 22668, inclusive, and Section 22710, or to vehicles impounded for
16 investigation pursuant to Section 22655, or to vehicles removed from
17 private property pursuant to Section 22658.
18 (g) This section does not apply to abandoned vehicles
19 removed pursuant to Section 2"669 that are determined by the public
20 agency to have an estimated value of five hundred dollars ($500) or
21 less.
22 l 1. The City of Simi Valley has adopted an ordinance, codified as Simi
23 Valley Municipal Code title 4, Chapter 9, Article 6, purporting to regulate
24 “mobile billboard advertising.” That Article, as adopted in 2016 and amended in
25 part in 2018, currently provides as follows:

Coinplaint for Declaratory and Injunctive Relief - 8

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 13 of 24 Page |D #:13

 

l Article 6. - Mobile Billboard Advertising Displays

2 §4-9.601 - The parking of mobile billboard advertising

3 displays is unlawful.

4 lt shall be unlawful for any person to park or leave standing a

5 mobile billboard advertising display on any public street, alley or

6 public lands in the City.

7 §4-9.602 - Def'inition of mobile billboard advertising

8 display.

9 F or purposes of this Chapter, `mobile billboard advertising
10 display‘ has the meaning provided by Section 395.5 of the Califomia
l l Vehicle Code which states:
12 395.5. A “mobile billboard advertising display” means
13 an advertising display that is attached to a mobile,
14 nonmotorized vehicle, device, or bicycle, that carries, pulls, or
15 transports a sign or billboard, and is for the primary purpose of
16 advertising
17 For purposes of this Chapter, this definition shall not include a
18 motor vehicle
19 §4-9.603 - Removal of mobile billboard advertising
20 displays authorized.
21 Purstiant to Section 22651, Subdivision (v), of the California
22 Vehicle Code, any peace officer, or any regularly employed and
23 salaried employee of the City, who is engaged in directing traffic or
24 enforcing parking laws and regulations may remove a mobile
25 billboard advertising display, and/or anything that the mobile

Complaint for Declaratory and lnjunctive Relief` - 9

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 14 of 24 Page |D #:14

 

l billboard advertising display is attached to including a motor vehicle,

2 found upon any public street, alley or any public lands in the City

3 when either [subsection] (a) or (b) below is true:

4 (a) The following three (3) elements must be satisfied:

5 (l) The mobile billboard advertising display is

6 parked or left standing in violation of this Code; and

7 (2) The registered owner of the mobile billboard

8 advertising display was previously issued a warning

9 citation for the same offense; and
10 (3) The warning citation was issued to a first-time
l 1 offender at least twenty-four (24) hours prior to the
12 removal of the mobile billboard advertising display and
13 the waming citation advised the registered owner ofthe
14 mobile billboard advertising display that he or she may
15 be subject to penalties upon a subsequent violation that
16 may include the removal of the mobile billboard
17 advertising display. Notice of the warning citation may
18 be provided by personal service, by attaching the
19 citation to the mobile billboard advertising display in a
20 conspicuous place so as to be easily observed, or by any
21 other manner permitted by law.
22 Pursuant to Section 22651(v)(2) of the California Vehicle
23 Code, the City is not required to provide further notice for any
24 subsequent violation prior to enforcement
25

Coinplaint for Declaratory and injunctive Relief - 10

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 15 of 24 Page |D #:15

(b) The mobile billboard advertising display is parked

2 or left standing in violation of this Code, and neither the
3 mobile billboard display nor anything the mobile billboard
4 display may be attached to are vehicles required to be
5 registered pursuant to California Vehicle Code Section 4000
6 or any other section of the California Vehicle Code. In such
7 case, no notice is required and the mobile billboard display
8 and anything the mobile billboard display is attached to may
9 be immediately reinoved. Further, no post-storage impound
10 hearing, including the hearing as set forth in Section 4-9.6041
l l shall apply to such mobile billboard display and anything the
12 mobile billboard display may be attached to. Such items shall
13 be processed by the Police Depaitment pursuant to Title 2,
14 Chapter 13 of this Code (Section 2-13.01 et seq.).
15 12. The City of Simi Valley has also adopted an ordinance, codified as
16 section 4-9.402 in Simi Valley Municipal Code title 4, Chapter 9, Article 4,
17 purporting to prohibit the parking of any trailer not attached to a motor vehic|e, at
18 any time, on any street or highway within the City. That ordinance, as adopted in
19 2000 and amended in partin 2006, currently provides as follows:
20 4-9.402 - Parking of oversized vehicles, trailers and fifth
21 wheels.
22 (a) No person shall park or leave standing any oversized
23 vehicle, as further defined herein, upon any public street or highway
24 in the City. For the purpose of this section. the term "oversized
25 vehicle" shall mean any vehicle, as defined by Section 670 of the

 

Coinplaint for Declaratory and injunctive Relief - 1 1

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 16 of 24 Page |D #:16

 

1 Vehicle Code, or combination of vehicles, which exceeds twenty-

2 three (23') feet in length, seven (7') feet in width, or eight (8') feet in

3 height, exclusive of projecting lights or devices allowed by Section

4 35109 or 351 10 ofthe Vehicle Code, as may be amended.

5 (b) No person shall park or leave standing any trailer, as

6 defined in Section 630 of the Vehicle Code, or fifth wheel travel

7 trailer, as delined by Section 324 of the Vehicle Code, regardless of

8 length or width, when it has been detached from a motor vehicle,

9 upon any public street or highway in the City.
10 Vehicle Code §630 defines a “trailer" in relevant part as “a vehicle designed for
l l carrying persons or property on its own structure and for being drawn by a motor
12 vehicle and so constructed that no part of its weight rests upon any other vehicle.”
13 13. The City of Simi Valley has adopted an ordinance, codified as
i4 section `4-9.701 in simi valley iviunicipai code title 4, chapter 9, Article 7,
15 purporting to create exemptions from the application of other traffic ordinances,
16 including the City`s prohibition on parking “mobile billboard advertising
17 displays” and the City’s prohibition on parking trailers when not attached to a
18 motor vehicle. That ordinance provides as follows:
19 4-9.701 - Parkjng exemption for authorized emergency
20 vehicles and maintenance vehicles.
21 The provisions of this Chapter 9 regulating the operation,
22 parking and standing of vehicles shall not apply to Authorized
23 Emergency Vehicles while on duty or vehicles authorized by the
24 City Engineer or such other City official as may be authorized by the
25

Complaint for Declaratory and Injunctive Relief - 12

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 17 of 24 Page |D #:17

,_

City Manager for construction. repair or maintenance of public or

2 private property.

3

4 14. Plaintiff` is informed and believes, and on that basis alleges, that

5 pursuant to section 4-9.701, the City has authorized or permitted public and

6 private parties to park sign boards, arrow boards, illuminated message boards, and

7 other vehicles that are otherwise prohibited by the City’s ordinances governing

8 “mobile billboard advertising displays". The exemption thereby operates as a

9 content-based restriction on speech and expression, based upon a preference for
10 the speech of some persons and entities over others.
1 1 15. Plaintiff is further informed and believes that, on its face but also
12 particularly when applied in conjunction with the purported exemption created by
13 section 4-9.701, the City’s purported citywide ban on the parking of all detached
14 trailers as adopted and as enforced exceeds the City’s authority to regulate
15 parking as granted by the Legislature in Vehicle Code §22507 and related
16 Statutes. By prohibiting the parking of`trailers ol` any kind anywhere and at any
17 time within the municipal boundaries when detached from a motor vehicle, the
18 City has effectively banned an entire class of lawful vehicles, including vehicles

19 registered and licensed by the State of California or other jurisdictions, and lawful
20 for use throughout the State, from being owned, used, or operated in an otherwise
71 usual and lawful fashion within the City of Simi Valley, in a manner that subverts
22 the State’s supremacy in matters 01` vehicle regulation and that interferes with

23 fundamental rights including without limitation the right of free movement, and

24 the right to reasonable use of one`s property. To the extent that the ordinance

 

Complaint for Declaratory and Injunctive Relief - 13

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 18 of 24 Page |D #:18

 

1 exceeds the authority granted by the Legislature, it is void and unenforceable, and

2 an abuse of the City‘s authority and discretion.

3 16. Plaintiff has utilized, and continues to utilize, a variety of`different

4 vehicles, including trailers attached to and detached from motor vehicles, and

5 other non-motorized vehicles that may qualify as “rnobile billboard advertising

6 displays“ within the City of Simi Val ley for the purposes of speech and

7 expression The vehicles have borne a variety of messages, signage, and

8 advertising on a variety of subjects Some of the messages conveyed by the

9 plaintiffs vehicles have been commercial, but the majority have been used for
10 purposes of topical and political expression The vehicles, when they are parked
1 l within the City of Simi Valley, have been parked in locations where parking of
12 most any other vehicle is permitted, at times and on days when parking of
13 vehicles generally is legal, and in compliance with applicable statutes and
14 ordinances limiting the dui'ations for which vehicles generally may be parked.
15 Only the City’s purported prohibitions on the parking of “mobile billboard
16 advertising displays" and/or of trailers detached from a motor vehicle, raise any
17 sort of impediment to the parking of plaintiff"s speech-bearing vehicles within the
18 City.
19 17. On repeated occasions over the past several years, and continuing to
20 the present, the defendant City has, on an ongoing and recurring basis, impounded
21 and removed, or threatened to impound and remove, plaintiffs vehicles and
22 alleged mobile billboard displays from locations throughout the City of Simi
23 Valley. On each occasion, the removed vehicle has been parked at a location and
24 at a time of day when parking of any other vehicle was entirely lawfu|, and the
25 seizure was made on the purported authority of the Simi Valley ordinances cited

Complaint for Declaratory and Inj unctive Relief - 14

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 19 of 24 Page |D #:19

above, purporting to ban “mobile billboard advertising displays” and trailers
detached li‘om motor vehicles, As of the date of this Complaint, dozens of
vehicles owned by plaintiff have been seized and impounded by the City. During
that same period, many vehicles identical or readily comparable in form and
function to plaintiffs vehicles have been left unmolested, either because plaintiff
in particular has been targeted by the City or, iri some cases, on the basis of the
purported exemption of those other vehicles from the ordinances that have been
applied against plaintiff

18. As to each of plaintiffs vehicles and other property, upon learning of

O\DOO'-|O\U'\J>~LJJN

the seizure and impound, plaintiff has made a request for a post-impound hearing

nme-1
¢_

pursuant to Vehicle Code §22852. As a general matter, the defendant City has

12 refused to provide any such hearing. When hearings have been provided, they

13 have not comported with the requirements of due process. ln consequence,

14 plaintiffs vehicles have been permanently lost to plaintiff, as a result of their

15 being sold in a lien sale by the City or its agents, or otherwise disposed of by the
16 City.

17

18 FIRST CAUSE OF AC'l`lON-

19 FOR INJUNCTIVE AND DECLARATORY RELIEF

20 |SUBSTANTIVE AND PROCEDURAL DUE PROCESS, FREE SPEECH|
21 19. Plaintiff refers to the allegations of paragraphs 1 through 18,

22 inclusive, of this Complaint. and reincorporates those allegations by this reference

23 as though set forth in full at this point.
24 20. The claims alleged iri this Complaint arise under the First and

25 Fourteenth Amendrnents to, and other provisions of`, the United States

 

Coinplaint for Declaratory and Injunctive Relief`- 15

 

 

 

Case 2:19-Cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 20 of 24 Page |D #:20

1 Constitution; the Civil Rights Act of 1871, 42 U.S.C. §1983; the California

IQ

Constitution; and the civil rights laws of the State of California. The Due Process
Clause of the Fourteenth Amendment to the United States Constitution protects
plaintiff s right to pursue a legitimate business or occupation, and to make
reasonable use of his propeity, subject only to regulations that are rationally
related to a legitimate government purpose. The First Amendment of the United
States Constitution protects plaintiffs right to engage in speech and

communications, whether in a commercial, political or personal context, without

\D®'-|Q'\\.h-bb.)

regard to the specific content of that speech activity, and without regard to

10 plaintiffs identity as the speaker, subject only to narrowly drawn restrictions

11 based upon a compelling state interest The First Amendment operates to prohibit
12 discrimination, by government actors. between favored and disfavored speakers,
13 or between favored and disfavored messages or content. Further, the United

14 States Constitution and the California Constitution protect and preserve plaintiffs
15 right not to be deprived of life. liberty, or property without due process of law.

16 21. The ordinances of the City of Simi Valley purporting to regulate

17 “mobile billboard advertising displays” and the use of trailers detached from

18 motor vehicles, particularly in combination with the City’s exemption of its own
19 vehicles and certain other vehicles of private owners selected and preferred by the
20 City, operate to discriminate on their face between favored and disfavored

21 speakers, and between favored and disfavored subject matter and points of view,
22 by permitting the activity described as “mobile billboard advertising” to be

23 engaged in on certain subjects or by certain speakers (e.g., the City itself, its

24 agencies, and private parties engaged in construction work on public and private

25 premises), but not by others, e.g., by plaintiff The ordinances are facially

 

Coinplaint for Declaratory and Injunctive Relief - 16

 

 

 

Case 2:19-cV-00560-R-.]PR Document 1 Filed 01/24/19 Page 21 of 24 Page |D #:21

unconstitutional under the First Amendment of the United States Constitution,

»_¢

and the independent protections of the California Constitution, Article l, §Z(a)
[“A law may riot restrain or abridge libeity of speech or press.”] Additionally,
plaintiffis informed and believes, and on that basis alleges, that the City of Simi
Valley has adopted a policy pursuant to which it is engaged in discriminatory
enforcement by targeting, seizing and impounding plaintist vehicles while not
acting to similarly enforce its ordinance against other, similarly situated private

vehicle owners.

\OOQ'-JO'\V\-§WN

22. The City of Simi Valley has adopted a policy and practice, at least in

cases involving plaintiff Boyer, of refusing to provide the post-impound hearing

O

required by statute (Vehicle Code §22852) and by the Due Process provisions of`

._._
~`)\_¢

the United States Constitution and the California Constitution.

23. An actual controversy has arisen and now exists between plaintiff

L¢J

and det`endants, and each of them, in that plaintiff contends, and each defendant

h

denies, that the policies, practices, and actions of the City of Simi Valley in

,_.
Lh

regard to the adoption and purported enforcement of its ordinances concerning

,_.
G’\

“mobile billboard advertising” and concerning trailers detached from motor

‘-.l

vehicles are unconstitutional. and not within the City’s power or authority under

00

19 California law.

20 24. Plaintiff desires a judicial determination of the respective rights and
21 duties of plaintiff and defendants, and each of them, with respect to the issues

22 framed in this action, A declaration is necessary and appropriate at this lime in

23 order that plaintiff may ascertain its rights and duties with respect to using its
24 vehicles within the City of Simi Valley, as plaintiff desires to do.
25

 

Complaint for Declaratory and Injunctive Relief- 17

 

 

 

Case 2:19-cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 22 of 24 Page |D #:22

l 25. Further, unless the City of Simi Valley is enjoined from committing

the above-described Constitutional violations, and obliged to restore to plaintiff

l\.’

all of plaintiffs property seized pursuant to the purported authority of that

defendant’s ordinances, plaintiff and all those similarly situated will continue to

suffer great and irreparable harm.

SECOND CAUSE OF ACTION _
FOR DAMAGES PURSUAN'I` TO 42 U.S.C. §1983

26. Plaintiff refers to and reincorporates the allegations of paragraphs l

O\DOQ*-JQ\Lh-hb~l

_-o

through 25, inclusive, of this `Complaint, as though set forth in hill at this point.

27. The actions of the defendant City of Simi Valley, and particularly the

N¢_»

City’s seizure and impound of the plaintiffs property and interference with

plaintiffs lawful business and expressive activities, were the product of policies

._.
L;J

or customs adopted by the City, and constitute violations of the plaintiffs

.h.

Constitutional rights, under color of law. As a direct and proximate result of the

,_.
Vl

City's unconstitutional and unlawful actions, plaintiff has sustained damages in

.._.
O\

an amount not yet fully determined, but within the unlimitedjurisdiction of this

'-.l

Court.

n_o--
\D®

WHEREFORE. plaintiffs pray judgment as follows:

l\)
O

l. For entry ofajudgment declaring the City of Simi Valley’s

\.)

ordinances purporting to regulate and prohibit “mobile billboard advertising” to

I~J
I~J

be unconstitutional on its face, or as applied to plaintiff and others similarly

l~J N
-h- w

situated, or both;

N
\Jt

 

Complaint for Declaratory and Injunctive Relief - 18

 

 

 

Case 2:19-cv-00560-R-.]PR Document 1 Filed 01/24/19 Page 23 of 24 Page |D #:23

 

 

1 2. F or preliminary injunction and a permanent injunction, all enjoining
2 and prohibiting defendant, and its agents, employees and all persons acting under,
3 in concert with, or for them from continuing to enforce its “rnobile billboard
4 advertising" ordinance, and in particular to prohibit further impound and seizure
5 of plaintiffs utility trailers within the City ofSimi Valley, and to require the
6 return of all plaintiffs property in the City’s possession or control, or restitution
7 ofthe value of that property to plaintit`f;
8 3. For compensatory damages in an amount to be determined at trial;
9 4. For punitive damages in an amount to be determined at trial;
10 5. For an award of attomey’s fecs, pursuant to 42 U.S.C. §1988 and/or
l l pursuant to California law;
12 6. F or costs of suit incurred in this action; and
13 7. For such other and further relief as the Court deemsjust and proper.
l4
15
16 DATED: December 16, 2018 WALLACE, BROWN & SCHWARTZ
17 /¢/_\
18
19 girgi$ig§(icii i>iiim“lii‘i‘“i§§tci& BOYER, an
20 individual
21
22
23
24
25
Complaint for Declaratory and Injunctive Relief - 19

 

 

 

Case 2

\OOO"-IO\Lh-D~L)JN'-*

NNN[\JNNNNNP-"-‘v-»-‘r-¢v-dv-»~p_dp_
OO")O\M-D~UJN'_‘O\OOO\J¢\LALDJN*_‘O

 

.LQ-CV-OOBGO-R-.]PR Document 1 Filed 01/24/19 Page 24 of 24 Page |D #:24

PRooF or sERVICE
(10133, 2015.5 C.C.P.)

I am employed in the County of Los Angeles, State of California. I am over the
age of eighteen and not a party to the within entitled action, My business address
is 500 South Grand Avenue, 19th Floor, Los Angeles, California 90071.

On January 24, 2019, I served the foregoing document(s) described as:
NOTICE OF REMOVAL OF ACTION

upon the interested parties in this action by placing the true copies thereof enclosed
in sealed envelopes addressed to the following persons:

George M. Wallace, Esq.

WALLACE, BROWN & SCHWARTZ
215 North Marengo Avenue

Third Floor

Pasadena, California 91 101-1504
Attorneys for Plaz'ntt'j_‘]`€ Bruce Boyer

BY MAIL

X l deposited such envelope in the mail at Los Angeles, California. The
envelope was mailed with postage thereon fully prepaid.

X l am “readily familiar” with the iirm’s practice of collection and processing
correspondence for mailing Under that practice it would be deposited with
U.S. postal service on that same day with postage thereon fully prepaid at
Los Angeles, California in the ordinary course of business I am aware that
on motion of the party served, service is presumed invalid if postal
cancellation date or postage meter date is more than one day after date of
deposit for mailing in affidavit

Executed on January 24, 2019, at Los Angeles, California.

FEDERAL
X I declare under penalty of perjury under the laws of the United States of

Ameriea that the above is true a d correct. \
Gabrielle Dt_iran Aa/LL ['

(Signature)

 

_1_
PROOF OF SERVICE

 

 

 

